371 U.S. 11 (1962)
WELLENS
v.
DILLON, SECRETARY OF THE TREASURY, ET AL.
No. 122.
Supreme Court of United States.
Decided October 8, 1962.
APPEAL FROM THE UNITED STATES COURT OF APPEALS FOR THE NINTH CIRCUIT.
Appellant pro se.
Solicitor General Cox, Acting Assistant Attorney General Guilfoyle and Morton Hollander for appellees.
PER CURIAM.
The appeal is dismissed. Treating the papers whereon the appeal was taken as a petition for writ of certiorari, certiorari is denied.
MR. JUSTICE GOLDBERG took no part in the consideration or decision of this case.